   

  
   
   
   
  

|| USDC SDNY
DOCUMENT
‘ELECTRONICALLY FILED
DOC #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

   

X DATE FILED: _(21\\|201\4
JOSH WEBBER et al., : hat ACR eet
; IA ow tO (OM) CRWEY
Plaintiffs, : ORDER
- against -
DAMON ANTHONY DASH et al.,
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Having viewed the screener materials submitted by the parties, the Court agrees
with Defendants that the initial screener provided by Plaintiffs was obscured by excessive
watermarking. Plaintiffs cured that deficiency by subsequently providing an updated
screener, which had materially less watermarking. None of this excuses Defendant
Dash’s behavior at deposition, nor his failure to appear at previously scheduled

depositions without having received approval of the Court.

SO ORDERED.

vd

ML Ce
ROBERT W. LEHRBURGER

UNITED STATES MAGISTRATE JUDGE

 

 

 

Dated: December 11, 2019
New York, New York
